Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, claim 6 only reiterates what was already stated in claim 1 and does not further define the claim.  Additionally it is noted that all joints fall into one of the two categories provided and therefore the claim would not further limit the parent claim regardless.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leschner et al. (US5399351) in view of Gangopadhyay et al.(USPGPub 2015/0125379) as evidenced by Umemoto et al. (USPGPub 2020/0017661).
Regarding claims 1-4, 6, 12, Leschner teaches a viscosupplementation process (viscosupplementation generally defined as joint injections) of injecting a hyaluron composition comprising saline (abstract and summary of invention) into a knee joint for example (Example 20) for the purpose of lubricating the knee joint.  Leschner fails to teach wherein the injection material further comprises nanodiamonds.  However, Gangopadhyay teaches that it is known to use nanodiamonds as lubricants and that they are suited for use in the biomedical field [0048].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the nanodiamonds of Gangopadhyay in the lubricant of Leschner as a combination of biomedical lubricants according to known methods of including particles in lubricant compositions shown by Leschner wherein the results would be predictable based on the disclosure of Gangopadhyay. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 5, although it is not explicitly stated that the invention of Leschner is intended for use in humans, the use of human components in the compositions employed (Example 19) and the lack of description that components are derived from animals would generally imply to those of ordinary skill in the art that at least a secondary focus, if not the primary focus of the prior art is use of the products in humans.
Regarding claim 7, Gangopadhyay fails to explicitly teach the shape of the diamond particles employed.  However, 1) the diamonds of Leschner in view of Gangopadhyay must have some shape and 2) the Court has long held that in the absence of new and unexpected result arising from a modified shape of an existing prior art product, changes in shape of a prior art product a generally unpatentable over the shape of the prior art product and its shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 8, Gangopadhyay specifically attempts to do away with sp2 hybridization in his provided diamonds so as to create a product that meets the limitations of the current claims [0028].
Regrading claims 9, Gangopadhyay teaches diamond particle sizes meeting the limitations of the current claims [0046].
Regarding claims 11 and 13, the teachings of Leschner in view of Gangopadhyay are as shown above. Leschner in view of Gangopadhyay fails to teach the wt. percentage of diamond employed.  However, those of ordinary skill in the art would readily recognize that at least some diamond would be provided in order to have lubricant effect if the prior arts were combined but the amount of diamond would be at least limited in that pure diamond powder could not reasonably be injected into a joint using standard injection methods including syringes.   Therefore in the absence of criticality of the specific range of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of diamond nanoparticles provided within a range so as to provide lubricating benefit without making the injection method non-functional.
Regarding claim 14, amounts of diamond optimized to promote lubrication as described above in the rejection of claims 11 and 13 would also presumably reduce wear in the same manner claimed and at the same level by providing the function of lubrication. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.
Regarding claim 15, the examiner has provided an evidentiary reference (Umemoto et al.) that shows that nanodiamonds have the chemical property of being antimicrobial [0002].  The teachings of Leschner in view of Gangopadhyay are as shown above. Leschner in view of Gangopadhyay fails to teach the level of antimicrobial activity claimed.  However, those of ordinary skill in the art would readily recognize that at least some diamond would be provided in order to have an antimicrobial effect if the prior arts of Leschner and Gangopadhyay were combined but the amount of diamond would be at least limited in that pure diamond powder could not reasonably be injected into a joint using standard injection methods including syringes.   Therefore in the absence of criticality of the specific range of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of diamond nanoparticles provided within a range so as to provide antimicrobial benefit without making the injection method non-functional.
Regrading claim 18, Leschner teaches using hyaluronic acid derivates in the amounts claimed (col. 6, line 59 through col. 7, line 3).
Claim(s) 10,  19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leschner et al. (US5399351) in view of Gangopadhyay et al.(USPGPub 2015/0125379) as evidenced by Umemoto et al. (USPGPub 2020/0017661) as applied to claims 1-9, 11-15 and 18 above and further in view of Wu et al. (“Nanodiamonds for Biological Applications” Physical Sciences Reviews, 2017, pp. 1-17).
Regarding claims 10 and 20, the teachings of Leschner in view of Gangopadhyay are as shown above. Leschner in view of Gangopadhyay fails to teach wherein the nanodiamonds are carboxylated. However, Wu teaches that it is known to carboxylate the surface of nanodiamonds so as to further modify them with compounds such as polyglycerol so that such compound my carry drugs in vivo (see section 8.3.1).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to carboxylate and coat the nanodiamonds of Leschner in view of Gangopadhyay in order to provide them with drug carrying functionality as guided by Wu.
Regarding claim 19, Wu mentions the use of cancer drugs wherein cancer drugs that prevent or reduce cancer wherein cancer induces osteoarthritis can be considered osteoarthritis treatment drugs as well although this limitation is considered to be a mere recitation of intended use in the current claims.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leschner et al. (US5399351) in view of Gangopadhyay et al.(USPGPub 2015/0125379) as evidenced by Umemoto et al. (USPGPub 2020/0017661) as applied to claims 1-9, 11-15 and 18 above and further in view of Ge et al. (USPGPub 2008/0257455)
Regarding claims 16 and 17, the teachings of Leschner in view of Gangopadhyay are as shown above. Leschner in view of Gangopadhyay fails to teach wherein the joint is a titanium based joint reading on those claimed.  However, it should be noted that Leschner is non-limiting with regards to whether the joint treated need be artificial or natural although Leschner only gives one explicit example of treatment on a rabbit knee which is not reasonably the understood scope of the prior art.  Further there is no indication that the lubricant clearly suitable for natural knee joints of the prior art would not be suited for artificial joints as well, which are designed to simulate natural joints. Therefore given a limited number of possibilities for which joints the methods of Leschner in view of Gangopadhyay could be applied upon (i.e., either natural or artificial), it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the methods of Leschner in view of Gangopadhyay on either type of joint wherein the results would be predictable and have a reasonable expectation of success based on the presumed ability of the composition of Leschner in view of Gangopadhyay to function in joints in general.  Further Ge shows that artificial hip and knee implants are known to be made from TC4 titanium. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the joint lubrication method of Leschner in view of Gangopadhyay on the TC4 titanium knee or hip implant of Ge as an application of a known joint lubrication method to a known joint ready for improvement and wherein the results would be predictable based on the disclosed composition of Leschner in view of Gangopadhyay.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/               Examiner, Art Unit 1717